        Case 6:20-cv-00454-ADA Document 65 Filed 03/26/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                               WACO
                               WACO DIVISION


WSOU INVESTMENTS LLC                      §
                                          §     CIVIL NO:
vs.                                       §     WA:20-CV-00454-ADA
                                          §
MICROSOFT CORPORATION                     §

                  ORDER SETTING MOTION HEARING


     IT IS HEREBY ORDERED that the above entitled and numbered case is set
                                                                       set for
MOTION HEARING by Zoom
                   Zoom on Tuesday, March 30, 2021 at 10:00 AM.

       IT                     26th day of March, 2021.




                                          Alan D Albright
                                          UNITED STATES DISTRICT JUDGE
